Title: Bernard Peyton to Thomas Jefferson, 27 March 1816
From: Peyton, Bernard
To: Jefferson, Thomas


          
            
              Dear sir
               Richmond 27th March 1816
            
            From my not having heard forther from you on the subject of the Plaister sent, I have concluded its quality suited and have forwarded the balance of the eight Tons, two on Monday last by a Boat belonging to Mr Thomas E. Randolph and the balance ( four Tons) to-day by Mr Gilmore—the tolage on the former load by Mr Randolph’s Boat has been paid by me—
            I regret to say t your Corks have not yet arrived from Norfolk, I have, and shall continue to make frequent enquiry for them, and see myself that they have the first conveyance by the stage to Charlottesville after they are to hand—
            On the inner side of this sheat you will find a statement of the Bill for the Plaister &C:—which agreeable to your request we shall call on Mr Gibson for.
            
              Very respectfully Sir
              Your Obd: Hub: Servt:
              Bernard Peyton
            
          
          
            Thomas Jefferson EsqrTo Green & Peyton DrFor Cash paid for 8 Tons Plaister Parris at $11.50$92.〃〃〃part of Freight & Tolage  4.34$96.34
          
        